 
 
I 
108th CONGRESS 2d Session 
H. R. 4737 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Meeks of New York (for himself, Mr. Israel, Ms. Lee, Mr. Towns, Ms. Eddie Bernice Johnson of Texas, Mr. Frank of Massachusetts, Mr. Nadler, Mr. Engel, Mr. Owens, Mr. Crowley, Mrs. Maloney, Mr. Bishop of Georgia, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide additional exemptions from the community service requirement for a resident of a public housing project. 
 
 
1.Community service requirement 
(a)Community service requirementSection 12(c)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437j(c)(2)) is amended— 
(1)in subparagraph (A) by striking 62 and inserting 60; 
(2)at the end of subparagraph (D) by striking or; 
(3)at the end of subparagraph (E) by striking the period and inserting a semicolon; and 
(4)by adding after subparagraph (E) the following new subparagraphs: 
 
(F)is in her third trimester of pregnancy; 
(G)is a parent or guardian of a child under the age of 5 and resides with the child; 
(H)has reported being the victim of domestic violence (as such term is defined in section 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2)) to a local law enforcement agency on at least one occasion during the previous 12 months and such agency has not found that the individual’s report is without merit; 
(I)is unemployed and resides with a child under the age of 14 and the individual’s spouse, who is employed full-time; 
(J)provides more than 20 hours per week of unpaid childcare to a child with respect to whom the individual is not a parent or guardian; or 
(K)is eligible to receive food stamps pursuant to the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.)..  
 
